Citation Nr: 1526501	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for sciatica.

4.  Entitlement to service connection for a major depressive disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral foot disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar strain.

7.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which granted entitlement to service connection for a bilateral foot disability, thoracolumbar strain, and cervical strain, denied entitlement to TDIU, and denied entitlement to service connection for scoliosis, a left ankle disability, sciatica, and a major depressive disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on the Veteran's notation in his May 2012 substantive appeal that he desired to testify at a videoconference hearing at his local RO before a Veterans Law Judge (VLJ), the Veteran was notified by VA letter on May 1, 2014 that a videoconference hearing was scheduled at the RO on June 16, 2014.  A letter on behalf of the Veteran dated May 29, 2014, which was received by VA on May 30, 2014, requested that the Veteran's hearing date be changed to September 1, 2014.  The Veteran did not report for the June 16, 2014 videoconference hearing.  A VA Form 9, Appeal To Board Of Veterans' Appeals, dated July 12, 2014, and received by VA on July 14, 2014, indicates that the Veteran continues to desire to testify at a videoconference hearing at the RO.  

Because the Veteran notified VA prior to the June 16, 2014 hearing of his desire to change the date of the videoconference hearing, a videoconference hearing with a member of the Board must be rescheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address on file of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

